Case 8:15-cv-01708-SDM-TGW Document 429 Filed 01/16/19 Page 1 of 4 PageID 4192



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 UNITED STATES OF AMERICA ex. rel.
 BRADY MCFARLAND,
                                                          Case No.: 8:15-CV-01708-SDM-TGW

                Plaintiff,
 v.


 FLORIDA PHARMACY SOLUTIONS,
 MEDIVERSE LLC, MELONIE KOTCHEY,
 and WAYNE WILKERSON,

             Defendants.
 _____________________________________

                           RELATOR’S OPPOSITION TO
                    DEFENDANTS’ MOTIONS FOR LEAVE TO REPLY

        Relator, Brady McFarland, by and through undersigned counsel, opposes Defendants’

 requests to file reply memoranda in support of their motions for summary judgment. (See Dkts.

 426, 427, 428.) In support, Relator states as follows:

        1.      On December 13, 2018, Defendants Melonie Kotchey, Mediverse LLC, and Wayne

 Wilkerson each moved for summary judgment. (See Dkts. 411, 412, 413.)

        2.      On January 14, 2019, Relator filed a consolidated response (with leave of Court) in

 opposition to the motions for summary judgment. (See Dkt. 421.)

        3.      The motions have been assigned to Magistrate Judge Wilson for a Report and

 Recommendation. (See Dkt. 420.)

        4.      Defendants seek to “clarify which facts pertain to [them], and which facts pertain

 to other Defendants.” (See Mots. ¶ 3.) But the Court is capable of making such determinations




                                            Page 1 of 4
Case 8:15-cv-01708-SDM-TGW Document 429 Filed 01/16/19 Page 2 of 4 PageID 4193



 without reply memoranda from Defendants, and Relator’s consolidated response sufficiently

 outlines the specific facts that apply to each of the Defendants.

        5.      Similarly, the two issues of law raised by Defendants in their motions for leave to

 reply—materiality and falsity under the False Claims Act and the Anti-Kickback Statute—were

 already addressed by Defendants in their motions for summary judgment.

        6.      In this action, the Court has previously denied requests by both sides for leave to

 reply, including in connection with Defendants’ motions to dismiss (see Dkt. 357 at 6) and

 Relator’s motions to compel (see Dkt. 394).

        WHEREFORE, Relator, Brady McFarland, respectfully requests that Defendants’ requests

 for leave to reply be denied.




                                            Page 2 of 4
Case 8:15-cv-01708-SDM-TGW Document 429 Filed 01/16/19 Page 3 of 4 PageID 4194



 Date:   January 16, 2019

                                    REID COLLINS & TSAI LLP

                                    /s/ Ryan M. Goldstein
                                    P. Jason Collins (admitted pro hac vice)
                                    Craig A. Boneau (admitted pro hac vice)
                                    Ryan M. Goldstein (admitted pro hac vice)
                                    Reid Collins & Tsai LLP
                                    1301 S. Capital of Texas Hwy
                                    Building C, Suite 300
                                    Austin, Texas 78746
                                    Telephone: 512.647.6100
                                    Facsimile: 512.647.6129
                                    jcollins@rctlegal.com
                                    cboneau@rctlegal.com
                                    rgoldstein@rctlegal.com

                                    Trial Counsel for Relator Brady McFarland

                                    EWUSIAK LAW, P.A.

                                    /s/ Joel Ewusiak
                                    Joel Ewusiak
                                    Fla. Bar No.: 0509361
                                    6601 Memorial Highway, Suite 311
                                    Tampa, FL 33615
                                    P: 727.286.3559
                                    F: 727.286.3219
                                    E: joel@ewusiaklaw.com

                                    Local Counsel for Relator Brady McFarland




                                 Page 3 of 4
Case 8:15-cv-01708-SDM-TGW Document 429 Filed 01/16/19 Page 4 of 4 PageID 4195



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that, on January 16, 2019, the foregoing document was filed using

 the CM/ECF system, which will send notice of electronic filing to all counsel of record.



                                             /s/ Ryan M. Goldstein
                                             Ryan M. Goldstein




                                           Page 4 of 4
